UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-7594



TROY DEWAYNE GILES,

                                               Petitioner - Appellant,

          versus


DIRECTOR    OF     VIRGINIA     DEPARTMENT      OF
CORRECTIONS,

                                                Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  David G. Lowe, Magistrate
Judge. (CA-03-907)


Submitted:   January 12, 2005               Decided:   January 26, 2005


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Troy Dewayne Giles, Appellant Pro Se. Eugene Paul Murphy, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

                  Troy Dewayne Giles seeks to appeal the magistrate judge’s

order dismissing as untimely his petition filed under 28 U.S.C.

§ 2254 (2000).*         An appeal may not be taken from the final order in

a habeas corpus proceeding unless a circuit justice or judge issues

a certificate of appealability.             28 U.S.C. § 2253(c)(1) (2000).          A

certificate of appealability will not issue for claims addressed by

a district court absent “a substantial showing of the denial of a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2000).       A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.          See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).                We have independently reviewed

the record and conclude that Giles has not made the requisite

showing.          Accordingly, we deny a certificate of appealability and

dismiss the appeal.              We dispense with oral argument because the

facts       and    legal   contentions    are     adequately   presented     in   the

materials         before   the    court   and     argument   would   not    aid   the

decisional process.

                                                                           DISMISSED



        *
      The parties consented to the jurisdiction of a magistrate
judge under 28 U.S.C. § 636(c) (2000).

                                          - 2 -